Title: To Thomas Jefferson from Robert Smith, 14 October 1806
From: Smith, Robert
To: Jefferson, Thomas


                        
                            Sir,
                            Baltimore Oct. 14. 1806
                        
                        Being informed by Mr Nicholson that he will not accept the Office of Collector and understanding that you
                            will receive addresses signed by many merchants in favor of Mr Brice & Mr Dolozier I owe it to you to inform you
                            explicitly that these two gentlemen are by us justly classed among the Federalists and that the appointing of either of
                            them would be very painful to your political friends of this city. Mr. Brice never having had a station in life higher
                            than that of a Clerk is but little known to me. His relations are without one exception violently
                            opposed to us. Besides neither his standing nor that of Dolozier gives them any just pretensions to an Office of such high
                            respectability in the Government. I have no hesitation in Confidently stating to you that in giving this appointment to
                            Col John Stricker you will greatly please all your political friends here. He is a gentleman of such honorable &
                            correct deportment and of such capacity for business that all will admit the propriety of appointing him to an Office of
                            such importance. And I pledge myself to you that you will never have occasion to regret the granting of this Office to
                            him. I feel a solicitude in this case, not on account of Col Stricker because he is not a needy supplicant for Office—My
                            solicitude proceeds from considerations of a much higher kind. Being personally upon very good terms with Mr Delozier and
                            with some of the friends of Mr Brice I have to request you will be pleased to consider my sentiments of them as
                            confidential to you & to the heads of Departments.
                        With great respect, Sir, I have the honor to be Your Ob. Servt.
                        
                            Rt Smith
                            
                        
                    